DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James J. DeCarlo Reg No 36,120 on 03/16/2020.

The application has been amended as followed:
1. (Currently Amended) A method comprising:
receiving, over a network at a messaging server associated with an electronic communication platform, input from a user associated with creation of a message to at least one recipient;
identifying, via the messaging server, a set of digital image files within a digital image file collection associated with the user, said digital image files in the collection uploaded by the user and stored in a database in association with an account of the user on said electronic communication platform;
analyzing, via the messaging server, attributes of each of the identified set of digital image files, and based on said analysis, identifying near-duplicate image files within said set of digital image files, said near-duplicate image files being at least a two image files having similar attributes at least satisfying a threshold value of similarity;

identifying, via the messaging server, a representative digital image file for each grouping, said identification of the representative digital image file comprising analyzing, for each group, said attributes of the image files, the attributes of each image indicating popularity information and positional information indicating an initial position among other image files within each grouping;
determining, by the messaging server, based on said analysis, a digital image file that has a highest quality value among the group, wherein for each group said representative digital image file is the determined digital image file with the highest quality value, the highest quality value based at least on the popularity information and positional information;
determining, via the messaging server, an attribute score for each group;
determining, via the messaging server, a shareability value for the representative digital image files of each group based on said attribute score for each group, said shareability values corresponding to at least the highest quality value for each representative digital image file, each shareability value providing an indication as to how likely the user is to share the representative digital image file over the network;
compiling, via the messaging server, a ranked set of groups of digital image files based on the shareability value of each representative digital image file, the ranked set of groups being ordered according to the shareability value of each group’s representative digital image; 
comparing values of the attributes of each of the image files in a group, and based on said comparison, determining an order of the image files; and
causing to be displayed, via the messaging server, an interface object within an interface of the communication platform in association with the message, said interface object comprising a displayed, interactive depiction of the ranked set of groups of digital image files.




13. (Currently Amended) A non-transitory computer-readable storage medium tangibly encoded with computer-executable instructions, that when executed by a processor associated with a messaging server, performs a method comprising:
receiving, over a network at the messaging server associated with an electronic communication platform, input from a user associated with creation of a message to at least one recipient;
identifying, via the messaging server, a set of digital image files within a digital image file collection associated with the user, said digital image files in the collection uploaded by the user and stored in a database in association with an account of the user on said electronic communication platform;
analyzing, via the messaging server, attributes of each of the identified set of digital image files, and based on said analysis, identifying near-duplicate image files within said set of digital image files, said near-duplicate image files being at least a two image files having similar attributes at least satisfying a threshold value of similarity;
grouping, via the messaging server based on said analysis, said identified near-duplicate image files, said grouping comprising identifying each instance of said image files having similar attributes and grouping them into individual groups according to the identified similar attributes;
identifying, via the messaging server, a representative digital image file for each grouping, said identification of the representative digital image file comprising analyzing, for each group, said attributes of the image files, the attributes of each image indicating popularity information and positional information indicating an initial position among other image files within each grouping; 
determining, by the messaging server, based on said analysis, a digital image file that has a highest quality value among the group, wherein for each group said representative digital image file is the 
determining, via the messaging server, an attribute score for each group;
determining, via the messaging server, a shareability value for the representative digital image files of each group based on said attribute score for each group, said shareability values corresponding to at least the highest quality value for each representative digital image file, each shareability value providing an indication as to how likely the user is to share the representative digital image file over the network;
compiling, via the messaging server, a ranked set of groups of digital image files based on the shareability value of each representative digital image file, the ranked set of groups being ordered according to the shareability value of each group’s representative digital image; 
comparing values of the attributes of each of the image files in a group, and based on said comparison, determining an order of the image files; and
causing to be displayed, via the messaging server, an interface object within an interface of the communication platform in association with the message, said interface object comprising a displayed, interactive depiction of the ranked set of groups of digital image files.

20. (Currently Amended) A messaging server comprising:
a processor; and
a non-transitory computer-readable storage medium for tangibly storing thereon program logic for execution by the processor, the program logic comprising:
logic executed by the processor for receiving, over a network at the messaging server associated with an electronic communication platform, input from a user associated with creation of a message to at least one recipient;
logic executed by the processor for identifying, via the messaging server, a set of digital image files within a digital image file collection associated with the user, said digital image files in the collection 
logic executed by the processor for analyzing, via the messaging server, attributes of each of the identified set of digital image files, and based on said analysis, identifying near-duplicate image files within said set of digital image files, said near-duplicate image files being at least a two image files having similar attributes at least satisfying a threshold value of similarity;
logic executed by the processor for grouping, via the messaging server based on said analysis, said identified near-duplicate image files, said grouping comprising identifying each instance of said image files having similar attributes and grouping them into individual groups according to the identified similar attributes;
logic executed by the processor for identifying, via the messaging server, a representative digital image file for each grouping, said identification of the representative digital image file comprising analyzing, for each group, said attributes of the image files, the attributes of each image indicating popularity information and positional information indicating an initial position among other image files within each grouping;
logic executed by the processor for determining, based on said analysis, a digital image file that has a highest quality value among the group, wherein for each group said representative digital image file is the determined digital image file with the highest quality value, the highest quality value based at least on the popularity information and positional information;
logic executed by the processor for determining, via the messaging server, an attribute score for each group;
logic executed by the processor for determining, via the messaging server, a shareability value for the representative digital image files of each group based on said attribute score for each group, said shareability values corresponding to at least the highest quality value for each representative digital image file, each shareability value providing an indication as to how likely the user is to share the representative digital image file over the network;
; 
logic executed by the processor for comparing values of the attributes of each of the image files in a group, and based on said comparison, determining an order of the image files; and
logic executed by the processor for causing to be displayed, via the messaging server, an interface object within an interface of the communication platform in association with the message, said interface object comprising a displayed, interactive depiction of the ranked set of groups digital image files.

Allowable Subject Matter
Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding the independent claims, they have been amended to further include “said attributes of the image files, the attributes of each image indicating popularity information and positional information indicating an initial position among other image files within each grouping; [[and]] determining, by the messaging server, based on said analysis, a digital image file that has a highest quality value among the group, wherein for each group said representative digital image file is the determined digital image file with the highest quality value, the highest quality value based at least on the popularity information and positional information” and by examiners amendment “comparing values of the attributes of each of the image files in a group, and based on said comparison, determining an order of the image files”
The claims now fully encompass the inventive concept of the application, and recites the idea of sorting through a set of image files, categorizing them by identifying duplicate images based on a threshold analysis, sorting each set of duplicates/near duplicates based on attributes of popularity, position, and quality to determine the representative image, determining share ability of each image, and 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUI H KIM whose telephone number is (571)272-8133.  The examiner can normally be reached on 7:30-5 M-R, M-F alternating.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 5712725863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EUI H KIM/Examiner, Art Unit 2453                                                                                                                                                                                                        
/Hitesh Patel/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        

3/22/21